Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an ion trap apparatus comprising two or more rails or a pair of rails, does not reasonably provide enablement for an ion trap comprising a single RF rail.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 1 and 15 recite at least one RF rail.  This encompasses both one and more than one RF rail.  The specification provides for two or more RF rails [0003-0010] and also refers to a “a number (e.g., pair) of RF rails” at [0029, 0043, 0047] but at no point describes an apparatus employing a single rail.  Therefore, the scope of the claimed invention is broader than the written description provided and thus the claims noted above exceed the scope of enablement of the specification.
Allowable Subject Matter
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or fairly suggest an ion trap comprising: a one or more first radio frequency (RF) rails; a first set of two or more sequences of trapping and/or transport (TT) electrodes with each sequence formed to extend substantially parallel to at least a portion of the one or more first RF rails; a one or more second RF rails; and a second set of two or more sequences of TT electrodes with each sequence formed to extend substantially parallel to at least a portion of the one or more second RF rails, wherein the one or more first RF rails are transverse to the one or more second RF rails, wherein the one or more first RF rails, the first set of two or more sequences of TT electrodes, the one or more second RF rails, and the second set of two or more sequences of TT electrodes define, at least in part, a two-dimensional ion trap, wherein at least one of (a) the first set of two or more sequences of TT electrodes or (b) the second set of two or more sequences of TT electrodes comprises a first electrode and a second electrode, the first electrode and the second electrode being different from one another in at least one of size or shape as set forth in claim 8.  Claims 9-14 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881